Allow
me, first of all, to congratulate you most warmly, Mr.
President, on your election to the presidency of the
fifty-fifth session of the General Assembly. Allow me
also to express the conviction that under your authority
our work will be conducted with the same high level of
vision and competence demonstrated by the President
of your country, Ms. Tarja Halonen, in her
Co-Chairpersonship of the Millennium Summit at the
side of the President of Namibia, Mr. Sam Nujoma. I
also extend my thanks and congratulations to the
Secretary-General, who continues to imbue the
international Organization and the entire international
staff he commands with the virtues of rigour,
moderation and integrity that he embodies in his
service to the great ideals of the Organization.
Those are the same ideals that have just been
reaffirmed by the Heads of State and Government.
They also reaffirmed their confidence in the capacity of
the United Nations to ensure the advancement of, and
respect for, those ideals so long as the international
community gives the Organization the necessary
support through a renewed commitment.
For a small State such as Monaco, nothing is
more important than such a reaffirmation of the ideals
that should govern relations between sovereign States
in a spirit of equality and dignity. It is not a question of
disregarding the profound differences that may exist
between States with regard to their objective
characteristics, influence or weight in the affairs of the
world. However, it is appropriate to reaffirm the fact
that, no matter how small, each State should enjoy the
right to respect, and that all States are be bound by the
same rules in conducting international affairs.
Its history of over seven centuries makes it
possible for Monaco to gauge what that reaffirmation
represents, a reaffirmation supported by the common
determination of all States represented here. For its
2

part, the Principality associates itself fully with the
impetus provided by the Millennium Summit. To the
extent it is able, Monaco intends to contribute to
developing the full potential of that impetus.
Allow me, before I touch on the principal issues
we will be dealing with at this session  in which
Monaco has a longstanding interest  to address a
topic that seems to require some clarification: the
Principality of Monaco itself.
Though the notoriety enjoyed by the Principality
seems well established, since the whole world has
heard of it, all too often people have a one-sided view
of it in which it is reduced to a set of appealing but
vaguely archaic clichÈs.
Many people still believe that the casino is the
main source of income for the State, while in fact the
assessment paid by the SocietÈ des Bains de Mer,
which manages the casino, yields only 4 per cent of
public revenue. The rest derives primarily from taxes
and income from public property. In truth, the structure
of our budget is not very different from that of any
other country. As concerns expenses, many might envy
us, as we are able each year to devote a third of our
resources to investing in civil engineering projects.
Many people also believe that we depend to a
large extent on tourism. We are pleased, of course, that
Monaco attracts about 6 million visitors a year. But
here again reality contradicts the image of a tourism-
dependent economy, because tourism accounts for only
10 per cent of the principality's revenues. Of the rest,
40 per cent  are the product of local or international
commerce, 20 per cent of banking activities, 10 percent
of industrial activities  emanating from about 100
high-technology, non-polluting companies  and the
rest derive from a variety of services.
Clearly, Monaco, rather than being a sort of old-
style paradise for a happy few, has all the
characteristics of a highly developed country.
In this connection, we must also note to what
extent the Principality provides jobs in the region.
Though Monaco has 30,000 residents, it has 38,000
workers, some 30,000 of which live outside of Monaco
and commute to the Principality every day, which
enables them and their families to enjoy the same
social benefits and educational, sports and medical
amenities as the people of Monaco themselves.
Monaco is undoubtedly a small country, but it
does not live in the past. On the contrary, we have a
broad and modern outlook, and it is this vision that has
enabled us to become a highly developed State that use
state-of-the-art technology and is involved in massive
projects, such as the one that has enabled us to build
out over the sea and thus expand our territory by more
than 20 per cent during the reign of the current
Sovereign Prince.
Although all of this is based on unarguable fact,
some still question the source of our prosperity. To our
surprise and indignation, we recently heard it said that
the Principality was too lenient with respect to certain
criminal activities. Quite the opposite: we have sought
ways and means of combating criminal activities and
have consistently reaffirmed our will to strengthen the
measures we take to meet the challenges of today.
All foreign activities require Government
authorization, which is granted only following an in-
depth investigation. Nearly every week the
Governmental Council must veto certain projects. In
the area of banking and finance, monitoring systems
have been set up, and here we also rely on the help of
our great friend and neighbour, France. The legislation
in place to combat money-laundering is the same as
that in most developed countries. In fact, in certain
areas, it is even more stringent.
Monaco has set up an information and monitoring
service on financial flows to allow for the involvement
of legal authorities when necessary and for the
exchange of information with the equivalent foreign
institutions. The Principality is in no way a laissez-
faire zone in which all types of wealth can be
accumulated. Nor can it be termed an `opaque'
financial venue, unless we believe that transparency
does not exist anywhere.
Some see Monaco as a kind of fiscal paradise, as
if we had attempted to create artificial mechanisms to
attract floating capital and wealthy people trying to
avoid taxation in their own countries. The truth is that
direct taxation was abolished in 1869, at a time when
there was no tax on the income of natural persons
anywhere in the world, and thus competition could not
have been an issue. The fact that this situation
continues to prevail today certainly places Monaco
among the countries having `soft' tax laws. But there
are, in fact, taxes: two-thirds of the country's income
emanates from direct or indirect fiscal contributions,
3

that is to say, the value-added tax and the tax on the
profits realized from commercial, industrial and
intellectual activities.
In sum, Monaco is a highly developed country
that wishes to be an active participant in the European
sphere and that observes all international commitments
to combat present-day scourges such as financial
criminality and money laundering, which pose a clear
threat to the equilibrium of financial systems. The
Principality is, by its very nature, supportive of its
environment, but this is also the will of leadership.
I now turn to the basis of its external activities,
which also reflect its status as a small State focusing on
a few areas in which its tradition, experience and
abilities can provide added value at the international
level.
One of our priorities has always been
humanitarian action and social development. This was
made clear when, on 26 June last, His Serene Highness
the Hereditary Prince of Monaco, signed, in the
presence of the United Nations High Commissioner for
Refugees, the two Optional Protocols to the
Convention on the Rights of the Child, on the
involvement of children in armed conflict and on the
sale of children, child prostitution and child
pornography.
The actions taken in relation to the World Summit
for Social Development will be followed up during the
special session to review the achievement of the goals
of the World Summit for Children, to be held next year.
We expect that session effectively to address the issue
of the protection of children, who are always the first
among the civilian population to suffer in time of war.
The Principality also wishes to contribute to
development at the public level as well as in terms of
the non-governmental organizations, which are very
active in Monaco, where they receive the strong
support of all those who feel themselves morally
obligated to contribute to the activities undertaken in a
spirit of solidarity by a country that allows them to lead
a privileged life. We expect from the upcoming
Conference on the fight against poverty in the least
developed countries, to be held next May, and in
particular from the 10-year review of the outcome of
the United Nations Conference on Environment and
Development, known as Rio + 10, a new impetus for
international cooperation in these areas so vital to the
future of humanity, in which progress is currently
lagging.
It goes without saying that environmental issues,
including in particular those relating to the marine
environment, have always been priority concerns for
Monaco, situated as it is on the Mediterranean coast.
We will continue to follow up on these activities and to
take initiatives along the lines of those we have been
promoting.
I can only reaffirm the role that the Principality
plays in all relevant forums to intensify the struggle
against the severe scourges of our times, such as
terrorism, trafficking in drugs and in human beings,
and the illegal financial flows which they create or
sustain.
Let me conclude by expressing the hope that I
have been able to provide a clearer view of the
situation in present-day Monaco, a situation of
contrasts. Monaco is one of the smallest countries in
the world, but at the same time one of the most highly
developed. It is an anachronism for those with an
unrealistic or prejudiced view, but its economic
structures reflect great modernity and dynamism. Its
image may be identified with play and leisure, but the
fact is that it creates jobs well beyond its borders. It is
viewed as a curiosity, yet it remains an acknowledged
sovereign State, as proved by its participation in the
principal international organizations and by the fact
that its voice is heard in areas where its contribution
deserves to be taken into account.
I could continue that list of contradictions, but I
think those are sufficient to provide a key to what His
Serene Highness Prince Rainier III said when he
opened the fabulous new Grimaldi Forum  a
conference and cultural centre in Monaco  in
summarizing the inspiration that has always sustained
his dynasty and the Principality over the centuries:
`One does not need a great territory to have great
dreams, or a great number of people to make
them come true.